Citation Nr: 0214805	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1965 and February 1966 to February 1972.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) following a Board Remand of October 2000.  This matter 
was originally on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Paul, Minnesota. 


FINDING OF FACT

The evidence does not demonstrate that the veteran's 
bilateral hearing loss is a residual of ear infections the 
veteran sustained during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A.
§§ 1110, 1131, 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159); 38 C.F.R.          §§ 3.303, 3.307, 
3.309, 3.385 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Post-Board Remand

Pursuant to the Board's October 2000 Remand, the RO 
identified the audiologist the veteran indicated had informed 
him that a relationship existed between his bilateral hearing 
loss and service.  The RO obtained a medical opinion from the 
identified audiologist.  The RO readjudicated the veteran's 
claim and issued a Supplemental Statement of the Case (SSOC) 
in April 2002.  Based on the foregoing actions, the RO 
complied with the Remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998). 


The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  Most recently, the veteran 
received a copy of the April 2002 SSOC.  In September 2001 
correspondence, the RO provided the veteran with notice of 
the VCAA.  Therein, the RO notified the veteran of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran an audiological examination in 
March 2002 by the audiologist that the veteran claimed had 
provided a nexus opinion on the etiology of his current 
bilateral hearing loss.  As indicated above, the RO also 
requested that the audiologist provide a nexus opinion. The 
veteran was also afforded an audiological examination in 
March 1998.  The RO obtained service medical records for the 
veteran's second period of service and was informed by the 
National Personnel Records Center that records which covered 
the first period of service were not available.  The veteran, 
however, submitted a copy of the pertinent "unavailable" 
records.   The RO obtained private medical records identified 
by the veteran.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board concludes 
that the duties to notify and assist have been satisfied, and 
the Board will proceed with appellate review.  

Service Connection for Bilateral Hearing Loss

The veteran contends that he suffers from bilateral hearing 
loss as a residual of ear infections he sustained during 
service in 1964.  He maintains that he was informed by an 
audiologist who examined in March 1998 that his current 
hearing loss was caused by the scar tissue in his ears which 
was the result of the problems he had with his ears while in 
service.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The February 1961 service enlistment examination report shows 
that the results of a whisper voice test indicated hearing 
acuity in both ears was normal.  Service medical records show 
that the veteran was treated for otitis externa and otitis 
media of both ears in 1964.  The January 1965 discharge 
examination indicated that the veteran exhibited air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
-10
5
LEFT
-5
-10
-10
-10
-5

The veteran also reported the history of a fungus infection 
of both ears relieved with medication in 1964.  The veteran 
is not shown to have impaired hearing during this period of 
service.  

Service medical records covering the later period of service 
show that a September 1966 examination, conducted in 
connection with the veteran's enlistment examination, 
indicated that the veteran exhibited air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
-
10
LEFT
15
15
0
-
5

Records show that the veteran was seen in June 1967 for 
complaints of pain in the left ear.  The examiner noted an 
impression of left otitis externa and otitis media.  The 
veteran was seen again in January 1968.  A questionable 
impression of serous otitis was given.  The veteran was 
hospitalized in 1971 for an unrelated condition.  A thickened 
left eardrum was noted on examination.  No separation 
examination report is of record.  The veteran's service 
medical records for the second period of service do not show 
any hearing impairment during service and there is no medical 
evidence of a hearing impairment to a compensable degree 
within the one-year presumptive period following service.  38 
C.F.R. §§ 3.303, 3.307, 3.309.

Private medical records dated in 1994 from Health Partners 
Como Clinic show treatment for left otitis media with otitis 
externa.  The March 1998 VA audiological evaluation indicated 
that the veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
65
85
LEFT
35
45
40
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
levels of hearing acuity shown on examination are now of such 
severity so as to be considered impaired hearing for VA 
disability purposes.  The March 1998 audiologist diagnosed 
the veteran with sensorineural hearing loss. 

The veteran was afforded another audiological evaluation in 
March 2002 by the same audiologist who examined him in March 
1998.  The veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
60
55
65
LEFT
35
45
50
65
65

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and 96 percent in the left ear.  
Bilateral scarred tympanic membranes were shown on 
examination.  The audiologist diagnosed the veteran with 
sensorineural hearing loss.  Examination results show that 
the veteran has greater hearing loss in the right ear.  In an 
opinion rendered in April 2002, the audiologist acknowledged 
that with the information available at the time, he might 
have told the veteran that it was possible that his hearing 
loss was related to his in-service ear infections.  The 
audiologist noted that after review of the veteran's claims 
file, he found that most of the veteran's problems with ear 
infections were with the left ear and of the external otitis 
type.  The audiologist maintained that hearing loss following 
external otitis was very uncommon.  He also noted that the 
veteran had some other factors such as his diabetes that 
could play a part in his hearing loss.  The examiner 
concluded that it was less than likely that the veteran's 
current hearing loss was related to the ear infections he had 
while in service.  

In the absence of medical evidence that links the veteran's 
current bilateral hearing loss to service, the requirements 
for establishing service connection for a disability have not 
been met.  38 C.F.R. § 3.303.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and service-connection for bilateral hearing 
loss is not warranted. 



ORDER

Service connection for bilateral hearing loss is denied. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

